Cardozo, J.
(dissenting). The case of Moloney v. Dows (8 Abb. P. B. p. 316) seems to be misunderstood. It is sometimes cited as an authority that the courts of this State have no jurisdiction over actions for trespass to personal property. It was shown in Smith v. Butler (1 Daly, 508) to have no such effect. It is now relied on as establishing, that an action cannot be here maintained between residents of this State for an assault and battery committed in a foreign country. This is also a misapprehension. Giving that decision its fullest effect, it simply holds that the courts of this State will not take cognizance of an action between two citizens of another State, for a tort committed by one on the person of the other in the State within which both of them resided when the wrong was perpetrated. That case, therefore, has not the slightest application to the present, in which it appears that though the wrong was committed out of this State, both parties were and are residents of it. If this were the only question arising here, I should think the judgment right. But it is .claimed, that the Marine Court had not jurisdiction of the subject matter of the action because the Code (section 68, original [Code of 1848] § 58), which is substantially, in this respect, a re-enactment of the act of 1813 (2 B. L. Í813, p. 381, § 106) gives (sub. 4) to the Marine Court jurisdiction of actions for assault and bat-tery only when brought by or against a person belonging to, or on board of, a vessel in the merchant service, and when the wrong was committed on board of such a vessel upon the high seas, or in a place without the United States. It is conceded that the assault and battery complained of, was not committed on the high seas, nor in a place without the United States. Both plaintiff and defendant swear that, when the acts -complained of were done, the vessel was lying ashore at Light House Inlet, in the State of South Carolina. The assault and battery, therefore, was not committed on the high seas, nor at a place without the United States, but, on the contrary, occurred in the State of South Carolina, within the United States. The plaintiff, in reply to this objection, relies upon the statute of 1853 (Session Laws of 1853, p. 1165), by which it is provided (§ 1), that “the Marine Court of the city of New York shall have *198jurisdiction over, and cognizance of, actions of assault and battery, false imprisonment, malicious prosecution, libel, and slander, where the damages claimed do not exceed five hundred dollars; ” and it is insisted that 'this provision is inconsistent with the previous statutes, to which I have referred, and that, therefore, there is no longer any restriction upon the juris- • diction of the Marine Court (except as to amount) in actions of this description. The question is, whether the provisions of the Code are in conflict with the statute of 1853, and, therefore, to be deemed repealed. I think not. The provision referred to, and which was in existence when the act of 1853 was passed, is not mentioned in, and expressly repealed by, the latter statute, and it will, therefore, be our duty to declare it to be still in force, unless there is such a manifest incongruity between it and the subsequent legislation, as makes it impossible that the two should coexist.
This rule is well settled (see People v. Deming, 1 Hilt. 271).
In Sedgwick on Statutory and Constitutional Law, it is laid down (p. 123), that, “ when the mind of the legislator has been turned to the details of a subject, and he has acted upon it, a subsequent statute in general terms, or treating the subject in a general manner, and not expressly contradicting the original act, shall not be considered as intended to affect the more particular or positive previous provisions, unless it is absolutely necessary to give the latter act such a construction, in order that it shall have any meaning at all; ” and Forster's Case (11 Rep. 63), is cited, in which it was said, that the statute of 1 & 2 Philip & Mary, c. 10, declaring that all trials for treason should be according to the course of the common law, and not otherwise, did not work a repeal of the statute of 35 Henry VIII. c. 2, which authorized trials for treason beyond the sea. In other words, that legislation for a special class of cases is not necessarily repealed by subsequent statutes of a general character, not inconsistent with the prior more pointed ones. t Now it is clear that the act. of 1853, may have meaning and effect without reading it as removing the limitation I have mentioned. The act of 1813 and the Code denied jurisdiction to the Marine Court in actions of this character, except when brought by or *199against a person belonging to, or on board of, a vessel in the merchant service, and for a wrong committed on the high seas, or without the United States. So that, as the law stood before 1853, the Marine Court had no jurisdiction of an action for an assault and battery if committed in this State. It may very well be, that the legislature, dealing with the general jurisdiction of the court upon the subject of actions for assault and battery, and the like, thought it wise to extend it as a general rule, and as to persons generally, while it did not design or think it wise to do so as respects a certain specified class of persons.
The previous legislation regulated the jurisdiction of the court when actions of this nature were brought “ by or against a person belonging to, or on board of, a vessel in the merchant service.”
The new jurisdiction, conferred in general language, has a large field to work upon. It takes in all actions of this character not brought by or against a person belonging to, or on board of, a vessel in the merchant service, and I am, therefore, of opinion that the general words do not remove the limitation of jurisdiction as to the one class of persons which is created by the previous more special and pointed statutes.
Both acts may stand without any inconsistency. Together their effect is that; as a general rule, the Marine Court has jurisdiction of this class of cases, but when the action is brought by or against a person belonging to, or on board of; a vessel in the merchant service, it is deprived of jurisdiction, unless the cause of action arose either on the high seas, or without the United States.
In other words, one act is general in its character, and the other affects special cases.
There is no incongruity in such legislation. This construction gives force and vitality to both statutes, and is not inconsistent with either. It follows that, as this action was brought by a person within the class specially legislated about, and that the cause'of action did not arise either on the high seas, or without the United States, the court below had no jurisdiction, ' and the judgment should be reversed.
Judgment affirmed.